                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF WISCONSIN


In re: Floyd Dustin Bowie III

                                                             Case No. 17-28664
                                                             Chapter 13
      Debtor.
______________________________________________________________________________

                NOTICE OF MOTION FOR RELIEF FROM AND A
                  MODIFICATION OF THE AUTOMATIC STAY
______________________________________________________________________________

       The City of Milwaukee Water Works (“City”), by its attorneys, Grant F. Langley, City

Attorney, by Kevin P. Sullivan, Assistant City Attorney, has filed with the Court requesting an

order be issued granting the City relief from and a modification of the automatic stay imposed by

sec. 362(a) of the Bankruptcy Code on the grounds and for the purposes set forth in the Motion

attached hereto.

       Your rights may be affected. You should read these papers carefully and discuss

them with your attorney, if you have one in this bankruptcy case. (If you do not have an

attorney, you may wish to consult one.)

       If you do not want the Court to enter an order granting the City of Milwaukee a

modification of the automatic stay imposed by sec. 362(a) of the Bankruptcy Code on the

grounds and for the purpose set forth in the motion attached hereto or if you want the Court to

consider your views on the motion, then within fourteen (14) days of the date of this notice, you

or your attorney must send a written objection and a request for a hearing to the Court, at the

following address:

                             Clerk, U.S. Bankruptcy Court
                             Eastern District of Wisconsin
                             U.S. Courthouse, Room 126
                             517 East Wisconsin Avenue
                             Milwaukee, WI 53202-4581




              Case 17-28664-beh         Doc 63      Filed 08/28/19    Page 1 of 5
Such objection should briefly state the grounds for your objection.

            If you mail your objection and request for a hearing to the Court for filing, you must mail

it early enough so the Court will receive it on or before the date stated above.

            You must also mail a copy to:

                                   Attorney Kevin P. Sullivan
                                   Assistant City Attorney
                                   200 East Wells Street, Suite 800
                                   Milwaukee, WI 53202

            Additionally, you must attend the hearing on this matter, if any, that will be held at a date

and time to be determined by the Court, notice of which will be sent to you.

            If you or your attorney do not take these steps, the Court may determine that you do not

oppose the relief sought in the attached motion and may enter an order granting that relief.

            Dated at Milwaukee, Wisconsin this 28th day of August, 2019.


                                                         GRANT F. LANGLEY
                                                          City Attorney

                                                          /s/KEVIN P. SULLIVAN
                                                          Assistant City Attorney
                                                          State Bar No. 1005718
                                                          Attorneys for City of Milwaukee




Drafted by:
Kevin P. Sullivan
Assistant City Attorney
200 East Wells Street, Suite 800
Milwaukee, WI 53202
414-286-2601
ksulli@milwaukee.gov




                        Case 17-28664-beh    Doc 63     Filed 08/28/19      Page 2 of 5
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF WISCONSIN


In re   Floyd Dustin Bowie III

                                                                   Case No. 17-28664
                                                                   Chapter 13
        Debtor.
________________________________________________________________________

           MOTION FOR RELIEF FROM AND A MODIFICATION
                       OF THE AUTOMATIC STAY
________________________________________________________________________

        The City of Milwaukee Water Works (“City”), by its attorneys, Grant F. Langley, City

Attorney, by Kevin P. Sullivan, Assistant City Attorney, moves the Court for an order granting a

modification of the automatic stay imposed by sec. 362(a) of the Bankruptcy Code, to permit the

City to utilize the statutory provisions contained in Wis. Stat. Sec. 66.0809 to seek collection of

post-petition, delinquent obligations for municipal services in respect of property owned and/or

occupied by the debtor. In support of such motion, the City alleges and shows to the Court as

follows:

        1.     Debtor filed bankruptcy petition in this case on August 31, 2017.

        2.     Subsequent to the date of the bankruptcy filing, the City has provided water,

sewer and other municipal services (“Services”) to the following (“Properties”)

Property Address                                       Unpaid Delinquent Amount Owed City

2119 Silver Spring Drive                               $1,397.91

2616 2618 W Clybourn Street                            $693.62

3.      These post-petition obligations are due and payable in full immediately and debtor has

refused City’s demand to pay same.

        4.     Wis. Stat. § 66.0809(3) authorizes a Wisconsin municipal utility, such as the City



               Case 17-28664-beh        Doc 63    Filed 08/28/19       Page 3 of 5
of Milwaukee Water Works, to collect unpaid charges each year utilizing a process by which

“the arrears and penalty will be levied as a tax against the lot or parcel of real estate to which

utility service was furnished and for which payment is delinquent.”

            5.           Wis. Stat. § 62.69(2) sets forth the procedures to be utilized by Milwaukee Water

Works to certify such unpaid charges to the City Comptroller for inclusion in the 2019 tax roll.

            6.           To the extent the Properties constitute property of the bankruptcy estate, City

petitions this court to modify the automatic stay in order to permit utilization of City’s statutory

rights under Wis. Stat. §§ 62.69(2)(f) and 66.0809(3).

            7.           Should the automatic stay be so modified, pursuant to Wis. Stat. §§ 62.69(2)(f)

and 66.0809(3), the unpaid and delinquent amounts due for post-petition Services will be added

to the 2019 real estate tax bill for each of the Properties.

            WHEREFORE, the City requests that the automatic stay be modified with respect to the

Properties pursuant to § 362(d) of the Bankruptcy Code to permit City to utilize the statutory

provisions of Wis. Stat. §§ 62.69(2)(f) and 66.0809(3) to seek collection of unpaid, post-petition

obligations of debtor for the Services provided each of the Properties.

            Dated and signed at Milwaukee, Wisconsin this 28th day of August, 2019.

                                                             GRANT F. LANGLEY
                                                             City Attorney

                                                              /s/ KEVIN P. SULLIVAN
                                                              Assistant City Attorney
                                                              State Bar No. 1005718
                                                              Attorneys for City of Milwaukee
Drafted by:
Kevin P. Sullivan
Assistant City Attorney
200 East Wells Street, Suite 800
Milwaukee, WI 53202
414-286-2601
ksulli@milwaukee.gov




                        Case 17-28664-beh        Doc 63    Filed 08/28/19      Page 4 of 5
                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF WISCONSIN


In re: Floyd Dustin Bowie III

                                                               Case No. 17-28664
                                                               Chapter 13
            Debtor.

                                       CERTIFICATE OF SERVICE
________________________________________________________________________

            I hereby certify that on this 28th day of August, 2019, I served via U.S. mail the City of

Milwaukee’s Notice of Motion and Motion for Relief from and a Modification of the Automatic

Stay, addressed to:

Floyd D. Bowie III                                       Atty. James L. Miller and Atty Krysta Kerr
2616 W Clybourn Street                                   Miller & Miller Law LLC
Milwaukee WI 53233                                       633 W Wisconsin Ave Ste 500
                                                         Milwaukee WI 53203-1918




                                                         Rebecca R Garcia
                                                         Chapter 13 Trustee
                                                         PO Box 3170
                                                         Oshkosh WI 54903




                                                         /s/ KEVIN P. SULLIVAN
                                                         Assistant City Attorney
                                                         Attorney for the City of Milwaukee

Drafted by:
Kevin P. Sullivan
Assistant City Attorney
200 East Wells Street, Suite 800
Milwaukee, WI 53202
414-286-2601
ksulli@milwaukee.gov

1048-2019-1445:




                        Case 17-28664-beh   Doc 63    Filed 08/28/19      Page 5 of 5
